Exhibit 10.1

[tela_03.jpg]

 

TELANETIX, INC.
EMPLOYEE SEPARATION AGREEMENT

         This Employee Separation Agreement (this "Agreement") is made and
entered into as of June 30, 2008 by and between Telanetix, Inc., a Delaware
corporation (the "Company") and Thomas A. Szabo ("Mr. Szabo") with respect to
the following facts: 

A.     Mr. Szabo has been employed by the Company pursuant to the terms of an
Employment Agreement dated as of April 1, 2007 (the "Employment Agreement").

B.     The Company and Mr. Szabo now desire to mutually terminate Mr. Szabo's
employment with the Company, effective as of June 30, 2008 all on the terms and
conditions contained herein.

WHEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:



1.     Termination of Employment

 

Effective as of the close of business on June 30, 2008 (the "Termination Date")
Mr. Szabo’s employment with the Company will be terminated. Except as otherwise
provided herein, Mr. Szabo shall have no further duties, responsibilities,
authority or obligations as an employee of the Company after the close of
business on the Termination Date. The termination of Mr. Szabo's employment
under this Agreement shall not affect his status as a member of the Board of
Directors, or his position as Chairman of the Board.

2.     Wages Due

 

In accordance with the normal payroll procedures, the Company shall pay to Mr.
Szabo all wages and deferred compensation due through the Termination Date
including all accrued but unused PTO.



3.     Health Insurance

 

The Company shall pay the premiums on Mr. Szabo’s health insurance through
September 30, 2008.

1

--------------------------------------------------------------------------------

 

4.     Severance Payment

 

Pursuant to the terms of the Employment Agreement, Mr. Szabo would be entitled
to severance compensation for the period from July 1, 2008 through September 30,
2008 in the amount of $27,222 per month, for an aggregate of $81,666, payable in
cash upon termination. In exchange for (i) Mr. Szabo's waiver of his right to
demand immediate cash payment of the severance amount and (ii) his agreement to
apply the amount of the severance payment to the exercise of stock options as
set forth in Section 6 & 7 below, the Company agrees to pay to Mr. Szabo as
additional severance an amount equal to an additional 25% of the severance
amount or $20,417 for an aggregate of $102,083.

5.     Settlement of Owed Deferred Compensation

 

Pursuant to the terms of a deferred compensation agreement entered into between
Mr. Szabo and the Company, Mr Szabo is entitled to deferred compensation of
which $107,250 is still due to be paid.

6.     Stock Option Vesting & Exercise Matters

 

Over the period of his employment the Company granted Mr. Szabo options to
purchase a total of 1,228,888 shares of the Company stock. The Company agrees
that all 1,228,888 shares are hereby fully vested. The Company hereby agrees
that the period for exercising the options shall continue through their
expiration date notwithstanding any termination of service by Mr. Szabo.

Mr. Szabo hereby agrees to apply the $102,083 severance payment and the $107,250
in deferred compensation to the exercise of the stock options to purchase
822,929 shares of common stock as identified on Schedule A attached hereto. The
Company shall promptly cause its transfer agent to issue a share certificate to
Mr. Szabo representing the shares.

The Company hereby agrees that the remaining unexercised 405,959 stock options
held by Mr. Szabo may be exercised at any time on or before their expiration
date, and that upon exercise in accordance with the terms of the 2005 Equity
Incentive Plan the company will provide the stock in the form of registered and
freely tradable stock in Telanetix, Inc or its successor.

7.     Cashless Exercise of Stock Options

 

The Company agrees that Mr. Szabo will be eligible to a cashless exercise of the
405,959 unexercised stock options. Mr. Szabo shall be entitled to receive a
certificate for the number of Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

(A) = the closing price of the Common Stock on the trading day immediately
preceding the date of such election;
(B) = the Exercise Price, as per option grants; and
(X) = the number of Options issuable upon exercise of this Option.

For further clarity, example calculation is provided in Schedule A. All option
exercise requests must be received in writing by the Company.

2

--------------------------------------------------------------------------------

 

8.     Release

 

Mr. Szabo, for himself and for heirs, assigns, executors, successors and each of
them, does hereby unconditionally, irrevocably and absolutely release and
discharge the Company, its directors, officers, employees, agents, successors
and assigns, and any related corporations from any and all loss, liability,
claims, demands, causes of action or suits of any type related directly or
indirectly to Mr. Szabo’s employment with the Company and the termination of Mr.
Szabo’s employment or the Employment Agreement. This release extends to any
transactions, affairs or occurrences between the Company and Mr. Szabo as of the
date hereof, excepting any claims arising out of this Agreement. Mr. Szabo
agrees that this release extends to any and all claims relating to the
termination of his employment, including claims for wrongful termination,
constructive wrongful termination, employment discrimination, wages and/or
commissions due, defamation, infliction of emotional distress and any other such
claims under state or federal law.

Mr. Szabo does expressly waive all of the benefits and rights granted to him
pursuant to California Civil Code section 1542, which reads as follows:

"A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor."

Mr. Szabo does certify that he has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
he fully understands all of the same.

Mr. Szabo irrevocably and absolutely agrees that he will not prosecute nor allow
to be prosecuted on his behalf, in any administrative agency, whether federal or
state, or in any court, whether federal, state, any claim or demand of any type
related to the matters released above, it being the intention of the parties
that with the execution by Mr. Szabo of this release, the Company, its officers,
directors, employees, agents, successors and assigns and any related
corporations will be absolutely, unconditionally and forever discharged of and
from all obligations to or on behalf of Mr. Szabo related in any way to the
matters discharged herein.

9.     Release of Age Claims

 

(a)     Mr. Szabo represents, acknowledges and agrees that the Company has
advised him in writing, to discuss this Agreement with an attorney, and to that
extent, if any, that Mr. Szabo has desired, Mr. Szabo has done so; that the
Company has given Mr. Szabo twenty-one (21) days to review and consider this
Agreement and its age waiver before signing it, and Mr. Szabo understands that
he may use as much of this twenty-one (21) day period as he wishes prior to
signing; and that no promise, representation, warranty or agreements not
contained herein have been made by or with anyone to cause him to sign this
Agreement; that he has read this Agreement in its entirety, and fully
understands and is aware of its meaning, intent, content and legal effect; and
that he is executing this release voluntarily and free of any duress or
coercion.

 

3

--------------------------------------------------------------------------------

 

(b)     The parties acknowledge that for a period of seven (7) days following
the execution of this Agreement, Mr. Szabo may revoke the age waiver, and the
age waiver shall not become effective or enforceable until the revocation period
has expired. This age waiver shall become effective eight (8) days after it has
been signed by Mr. Szabo and the Company, and in the event the parties do not
sign on the same date, then this age waiver shall become effective eight (8)
days after the date it is signed by Mr. Szabo. 

 

(c)     In the event that Mr. Szabo revokes the Agreement within the time period
outlined above, then the Company shall have no duty to pay severance as outlined
in paragraph 2 above. In the event severance is prepaid, then Mr. Szabo shall
immediately refund to the Company said severance pay immediately upon revocation
of the Agreement.

 

10.     Effect on Prior Agreements

 

        (a)     In connection with this Agreement, the parties agree that the
rights and obligations under the Employment Agreement shall be terminated.

 

        (b)     Mr. Szabo's duty to maintain the confidentiality of the
Company's proprietary information arising under the terms of the
Confidentiality, Non-Competition and Proprietary Rights Agreement between the
Company and Mr. Szabo dated as of April 1, 2007 shall remain in force in
accordance with the terms of that agreement.

     

        (c)     The terms of Mr. Szabo's Stock Option Agreements granted under
the Company's 2005 Equity Incentive Plan shall remain in full force and effect
as amended by the terms of this Agreement.

 

11.     General Provisions

 

(a)     Mr. Szabo acknowledges that he has been given the opportunity to consult
with his own independent legal counsel with respect to the matters referenced in
this Agreement, and that Mr. Szabo has obtained and considered the advice of
such legal counsel as he deems necessary or appropriate, such that Mr. Szabo has
voluntarily and freely entered into this Agreement.

(b)     This Employee Separation Agreement contains the entire agreement between
Mr. Szabo and the Company and supersedes any prior agreement or arrangement,
whether oral or written, between the parties with respect to its subject matter.
There have been no promises, inducements or agreements between the parties which
not expressed in this Agreement.

(c)     The provisions of this Agreement are contractual, not merely recitals,
and shall be considered severable, such that if any provision or part thereof
shall at any time be held invalid under any law or ruling, any and all such
other provision(s) or part(s) thereof shall remain in full force and effect and
continue to be enforceable.

(d)     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

4

--------------------------------------------------------------------------------

 

(e)     Nothing in this Agreement shall be construed as an admission of any
liability or any wrongdoing by any party to this Agreement.

(f)     Any dispute with respect to this Agreement will be referred to binding
arbitration with the American Arbitration Association in San Diego County,
California, consistent with the American Arbitration Association’s Employment
Dispute Resolution rules.

(g)     California law will apply to the terms of this Agreement. 

5

--------------------------------------------------------------------------------

     IN WITNESS HEREOF, the undersigned have executed this Agreement as of the
date first written above.





 

/s/ Thomas A. Szabo
Thomas A. Szabo 


 

 

Telanetix, Inc. 
By: /s/ Douglas N. Johnson
Douglas N. Johnson
CEO





6